 MEL CROAN MOTORSordered to cease and desist from such conduct and fromany like or related invasion of its employees' Section 7rights,and to take affirmative action, which I findnecessary to remedy and to remove the effect of the unfairlabor practices and to effectuate the policies of the Act.Accordingly, on the basis of the foregoing findings andconclusions of the entire record, I recommend pursuant toSection 10(c) of the National Labor Relations Act, asamended, issuance of the following:.ORDERRespondent,World Carpets of New York, Inc., itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain with Allied Trades Union, LocalNo. 18, National Federation of Independent Unions, as theexclusive representative of the employees in the followingappropriate unit:All warehouse employees at the Comnany's GardenCity, New York, warehouse, excluding office clericalemployees,salesmen,guards and supervisors asdefined in the Act.(b)Threatening to close down its warehouse in reprisalAPPENDIXNOTICE TO ALL EMPLOYEES601Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL bargain upon request withAllied TradesUnion,LocalNo. 18,NationalFederationofIndependent Unions, as the exclusive representativeof our warehouse employees.WE WILL NOT threaten to close downwarehouse before letting in the Union.ourWE WILL NOT promise our employees wageincreases if they abandon their support of the Union.WE WILL NOT interfere with our employees' unionactivities.WORLD CARPETS OF NEWYORK, INC.(Employer)DatedByees'union activitiesloitf.yors emp(c)Promisingwage increasesto induce employees toabandon their support ofa union.(d) In any like or related manner interfering with,restraining,or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Upon request,bargaincollectively with the above-named Union as the exclusive representative of allemployees in the above-described appropriate unit, and(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 16 Court Street,Fourth Floor, Brooklyn, New York 11201, Telephone596-5386.embody inasignedagreementany understandingMel Croan Motors, Inc.andRobertA. Feralreached.and JesseFrields.Cases 23-CA-2360 and(b)Post at its warehouse in Garden City, New York,copies of the attached notice marked "Appendix."2 Copiesof such notice, on forms provided by the Regional Directorfor Region 29, after being duly signed by an authorizedrepresentativeof the Respondent, shall be postedimmediately upon receipt thereof, and be maintained by itforaperiod of 60 consecutive days thereafter, inconspicuous places, includingall places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondentto insurethat said notices arenot altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 29, inwriting,within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.32 In the event that this RecommendedOrder is adopted by theBoard,the words"a Decisionand Order"shall be substituted forthe words"the RecommendedOrderof a Trial Examiner" in thenotice.In the further event that the Board'sOrder is enforced bya decreeof a United States Court of Appeals, the words "a Decreeof the United StatesCourt of AppealsEnforcingan Order" shallbe substituted for the words"a Decision andOrder."' In the event that thisRecommended Order is adopted by theBoard,thisprovision shall bemodified to read: "Notify theRegional Directorfor Region 29, in writing, within 10 days fromthe date of this Order,what steps Respondent has taken tocomply herewith."2360-2.March 27,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS BROWNAND JENKINSOn December 2, 1966, Trial Examiner SamuelRoss issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that the Respondent had not engaged inother unfair labor practices and recommended thedismissalofsuch allegations.Thereafter, theRespondent filed exceptions to the Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.163 NLRB No. 77 602DECISIONSOF NATIONALThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.'The rulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision,the exceptions and the brief,and the entire record in the case, and hereby adoptsthe findings,conclusions,and recommendations ofthe Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, Mel CroanMotors, Inc., Houston, Texas, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.Respondent contends that the Trial Examiner was biased andprejudiced and that as a result it was denied a fair hearing Wehave carefully examined the record and the argument made byRespondent in support of its contention and are satisfied, on thebasis of the entire record, that the contention is without mentTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESAMUEL Ross, Trial Examiner: Upon charges filed onApril 20 and May 9, 1966, respectively, by Robert A. Ferstland Jesse Frields, the General Counsel of the NationalLabor Relations Board issued a complaint on June 29,1966, alleging that Mel Croan Motors, Inc., herein calledtheRespondent, engaged in unfair labor practicesaffecting commerce within the meaning of Sections 8(a)(1)and (3) and 2(6) and (7) of the Act. In substance, thecomplaint alleges that the Respondent, by unlawfulinterrogation and threats of discharge, interfered with,restrained, and coerced employees in the exercise of theirrights guaranteed by Section 7 of the Act, and that itdischarged two employees because they had engaged inprotected concerted activities, and had formed a labororganization.The Respondent filed an answer whichdenies the commission of unfair labor practices.Pursuant to due notice, a hearing was held in Houston,Texas, on September 7, 1966. Upon the entire record inthe case, and my observation of the witnesses and theirdemeanor, and after due consideration of the briefs filedon October 19, 1966, by the Respondent and the GeneralCounsel, I make the following:FINDINGS OF FACT1.COMMERCEThe Respondent, a Texas corporation whose principalplace of business is located in Houston, Texas, is engagedinthebusiness of selling, servicing, and repairingautomobiles and parts. During the past 12 months, arepresentativeperiod,theRespondentpurchasedAll dates hereafter refer to 1966 unless otherwise notedeSeeGullen Gin Company,Incv.N L R B.,179 F.2d 499, 502(C A. 5), in which the court of appeals refused to enforce theLABOR RELATIONS BOARDautomobiles, parts, and other products valued in excess of$50,000 from distributors located in the State of Texas,which were received by said distributors directly fromplaces located outside the State of Texas. During the sameperiod, Respondent received gross revenues in excess of$500,000 from its sales and services. The Respondent'sanswer admits the foregoing data concerning its businessoperations, admits that it is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, and it is sofound.II.THE ALLEGED LABOR ORGANIZATION INVOLVEDOn February 23, 1966,' the Respondent's mechanicsheld a meeting at which they agreed to present in concert ademand upon Respondent for increased compensation,shorter hours, and other improvements in their conditionsof employment, and designated Jesse E. Frields, one of thealleged discriminatees herein, to act as their spokesman.As more fully detailed hereinafter, later that day Frieldspresented the agreed-upon demands to Respondent in thepresence of all, or substantially all, of the Respondent'smechanics.The complaint alleges, and the Respondent's answerdenies, that this informal "committee" is a labororganization within the meaning of Section 2(5) of the Act.The only significance of this allegation to the issues hereinisthat, based thereon, the complaint alleges that theRespondent's later discharge of Frields and Robert A.Ferstl, another mechanic, violated Section 8(a)(3) of theAct, because it was motivated by their activity in formingthe said labor organization. However, the complaint alsoalleges that the same activities of Frields and Ferstlconstituted "protected, concerted activities," and thattheirdischarge for engaging therein violated Section8(a)(1) of the Act. Since the remedy of reinstatement andbackpay would be the same if either of these violations isestablished, and in view of the findings hereinafter made, Iregard it as unnecessary to determine whether thedischarge of Frields and Ferstl violated Section 8(a)(3) aswell as Section 8(a)(1), or whether the informal group orcommittee constituted a labor organization within themeaning of Section 2(5) of the Act.2III.THE UNFAIR LABOR PRACTICESA. BackgroundThe Respondent is an authorized Volkswagen dealer,and in conjunction with its sales of automobiles, it alsooperatesaservicedepartment for the repair ofVolkswagens.At the times material herein, theRespondent employed about 12 mechanics in its servicedepartment whose regular hours of employment were from7:30 a.m. to 6 p.m. on week days, and from 7:30 a.m. to1 p.m. on Saturdays.The compensation of the mechanics was based on apercentage (45 percent) of the labor charges3 whichRespondent billed its customers for their work. Thenumber of hours of labor for which Respondent billed itscustomers and paid its mechanics was based, not on theactual time consumed in performing the particular jobs,but on the time for that type of repair which is suggestedBoard'sdecision that a like informal group was a labororganization within the meaningof the Act3 $6 per hour MEL CROANMOTORS603by the manufacturer's repair manual.4 Because of thismethod of computing their compensation, it obviously wasto the advantage of the mechanics if they could completetheir repair jobs in less than the time allotted by themanufacturer'smanual,and conversely, delays incompleting repair jobs diminished their earning potential.The Respondent on occasion calls service meetings ofthemechanics for the purposes of training, announcingshop policies or policy changes, and reading the latestrepair bulletins received from the manufacturer. Prior tothe events which precipitated the instant proceeding, themechanics at some of these service meetings voiceddissatisfactionwith the percentage of the labor chargewhich they received, with the length of their hours ofemployment, and with delays which they encountered insecuring parts for their jobs from the Respondent's partsdepartment.These complaints were not adjusted byRespondent, at least not to its mechanics' satisfaction.B. Interference, Restraint, and Coercion1.Interrogation and threats of dischargeAs previously noted, on February 23, substantially all ofRespondent's 12 mechanics met by prearrangement atlunchtime in a drugstore near their place of work, andthere agreed upon certain demands to present in concertto Respondent after lunch, regarding their compensation,hours, and other conditions of employment. At thismeeting, the mechanics also requested Jesse Frields to actas their spokesman in presenting the demands, and heagreed to do so.At the conclusion of the mechanics' lunch period,instead of returning to work, they went to Respondent'sconference room, and Frields and Larry Ancelot, anothermechanic, went to Service Manager Kenneth Sharp'soffice to arrange for Mel Croan, Respondent's presidentand general manager, to meet with the assembledmechanics. Frields and Ancelot told Sharp that themechanics "had got together," that they were in theconference room, and that they wanted to talk to Croan.According to Frields' credited testimony, Sharp reacted tothis request by asking Ancelot and him, "who started itand how it got started?" Ancelot replied, "Whatdifference does it make?"5 Sharp then telephoned Croanand notified him that the mechanics wanted to speak withhim. Croan replied that Sharp, as service manager, shouldbe able to handle the matter himself. Sharp reportedGroan's response to Frields and Ancelot, but they repliedthat they had spoken to Sharp before to no avail, and"would like to talk to Mr. Croan." Again Sharp telephonedCroan, and he agreed to meet with the mechanics.Groan came to the conference room accompanied bySharp and Sales Manager George Belin. He was"admittedly provoked" with his mechanics for insisting onhis attendance there, and because they were not working.6He asked the mechanics "what was going on?" Frieldsreplied that "the mechanics had gotten together andappointed [him] as spokesman." Groan responded:. that nobody called him to a meeting-it was hisplace-if any body called a meeting it would behim-and the only way he would meet anybody'sdemands was through a union.Frields,apparently startled by Groan's vehemence,apologetically replied that he "hadn't started it," and thathe "was just appointed spokesman." He then read the listof the mechanics' demands which were as follows: (a) thattheir hours of employment be reduced from 7:30 a.m. to6 p.m. to 8 a.m. to 5 p.m., and that they have a "completeSaturday off every now and then"; (b) that theircompensation be increased from 45 to 50 percent of theRespondent's charge to its customers for their labor; and(c) that new help be employed in the parts department toeliminatethe delays which the mechanics hadexperienced when they needed parts for their repair jobs.Groan responded to these demands by repeating his likeresponses when the same subjects had been discussed onearlier occasions. In respect to the commission rate, Groantold the mechanics that they were making more at 45percent of $6 per hour, than when he paid them 50 percentand the hourly labor charge for their services was $5 perhour. In respect to shorter hours, Groan said that he couldnot reduce them and still accommodate his customers'requirements for speedy service, unless he hired mo.emechanics, in which event the present employees wouldearn less. Regarding the delays at the parts department,Groan admitted that Addison, the parts man, was a "smartaleck" and Groan promised to talk to him "about this."Finally,according to the credited composite of thetestimony of Frields, Ferstl, and E. Dean Rider, anothermechanic, Groan told the employees that he dislikedhaving demands presented to him in this fashion, that hehad started the business by himself, that he had operateditwithout mechanics in the past, that he could do it again,and that anyone who "didn't like it," could write theirnames down on a sheet of paper, and he would have theirfinal paychecks prepared. Croan and Service ManagerSharp then left the room leaving the mechanics and SalesManager Belin behind.7After Groan's departure, instead of returning to work,allof the mechanics placed their names on a piece ofpaper, thereby indicating their amenability to terminatingtheir employment. Thereupon, Sales Manager Belin urged'AccordingtoKennethD. Sharp, theRespondent's servicemanager, the length of time suggested by the manualfor repairjobs "is generally more than the time ittakes to do the job."5 In respect to this incident,Sharp testified, "I think I askedthe question what was it about andthey wouldn't comment, theystillwanted to seeMr. Croan." SinceSharp's testimony,unlikeFnelds', indicates uncertainty regarding the nature of hisinterrogationof these two employees, and Frieldsimpressed meas a frankand crediblewitness, his version of this interrogation isregarded as more reliableand credited6The quotes are fromResp br , p. 3'Croan's version of whathe told the mechanics afterdiscussing the demands was as follows-I suggested to them thatVolkswagenmechanics being thescarcity [sic] that they are, thatthey would have no troublegoing any place and finding a job, and iftheywere not happyherethen I suggested thatthey quitIf, on the other hand,they did notwant to quit,well, for goodnesssakes get downand take care of our people [customers]So with this I leftCroan's testimony above is not regarded as reliable and is notcredited for the following reasonsCroan was "admittedlyprovoked"with his mechanics for calling a meeting and makingdemands upon him at a time whenthey shouldhave beenworking In the fight of that admission,the testimonyof Frields,Ferstl, andRider, credited above, is morelikely what an angryemployerwould say undersuch circumstances than thediplomatic and polite version towhich CroantestifiedMoreover,on cross-examinationCroan wasan evasive witness, and on anumber of subjects his testimony was self-contradictoryAccordingly,Croan's testimony is regarded as generally notreliable, andis credited only when itcomports withother creditedtestimony or constitutes an admission against interest. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe mechanics to remain in Respondent's employ, and toldthem "how good the working conditions were." As aresult, first one mechanic, and then another and another,decided that he couldn't afford "to lose his job," and"eventually everybody started scratching their names offthe list." The mechanics were still discussing what to dowhen Croan cams back to the room after an absence ofabout 15 or 20 minutes. Upon his return, Croanindividually asked a number of the mechanics, includingFrields and Ferstl, "Do you want your final check or doyou want to go back to work." Frields replied that he"couldn't afford to lose [his] job." Others stated, "I needmy job." All of them then returned to work.2.Concluding findings in respect to interrogation andthreats of dischargeThe complaint alleges that the Respondent violatedSection 8(a)(1) of the Act by Sharp's interrogation ofFrields and Ancelot as to "who started" the mechanics'decision to present concerted demands upon Respondent,and "how it got started." The Respondent's brief contendsthat the matters inquired about by Sharp "were properlywithin his purview.toknow, and were rhetorical,impersonal and not individual inquiry."Iregard this contention of Respondent as devoid ofmerit.Sharp'squestionswere neither rhetorical orimpersonal, and unlike the case cited by Respondent insupport of its contention" they were addressed to twoindividuals, and not in speeches to large groups ofemployees.TheRespondentwas opposed to itsemployees' concerted activities. It had no legal right toknow who started them, and no need to know, unless itintended to use that knowledge to discriminate against theoffending parties. The interrogation obviously restrainedand coerced Frields and Ancelot since they declined toanswer Sharp's questions, and Frields, at the meetingwhich followed, deemed it necessary to tell Croan that he"hadn't started it," but had merely been appointed asspokesman. In view of these circumstances, it is foundthat by Sharp's interrogation of Frields and Ancelot,Respondent interfered with, restrained, and coerced itsemployees in the exercise of their right, guaranteed by theAct, to engage in concerted activities, and thereby theResponcient engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.The complaint further alleges that the Respondentviolated Section 8(a)(1) of the Act by Croan's threat todischarge employees for engaging in protected, concertedactivities. The Respondent does not deny that President"Croan was `put out' about the meeting being called by hisemployees during working hours."9 The employees were,in effect, engaged in a work stoppage or strike in supportof demands for more compensation, shorter hours, andother improvements in their working conditions. The workstoppage and/or strike for this purpose was concertedactivity protected by the Act. Croan's reaction to thisactivity was to tell his employees that he had managed torun his business without mechanics before, and could doso again, and that anyone who "didn't like it," could writetheir names down and he would have their final paychecksprepared. Later, when Croan returned to the meeting afterhis employees had deliberated about his ultimatum, Croanindividually asked a number of the employees whetherthey desired their final paycheck, or whether they wantedto return to work. These statements and inquiries byCroan clearly conveyed the threat that unless themechanics immediately abandoned their work stoppage orstrike,theiremployment by Respondent would bepermanentlyterminated.By these threats, theRespondent clearly interferedwith, restrained, andcoerced employees in the exercise of their right to engagein concerted, protected activity, and thereby it engaged infurther unfair labor practices within the meaning of'Section 8(a)(1) of the Act.C.The Discharge of Frields and Ferstl on February 25On February 25 at midday, 2 days after the mechanics'meetingwith Croan described above, the Respondent,without prior warning, discharged three of its mechanics,Jesse Frields, Robert Ferstl, and Larry Ancelot. 10Jesse Frields was hired by Respondent as a mechanic onApril 1, 1965. He worked in the Respondent's unit roomrebuilding engines. Ferstl was hired by the Respondent asa mechanic in August 1965. Ancelot also worked as amechanic for Respondent. As noted above, Frields andAncelot were the two mechanics who visited ServiceManager Sharp's office on February 23, and insisted thatCroan, and not Sharp, meet with the mechanics in theconference room. At themeetingwhich followed, Frieldsacted as spokesman for the Respondent's mechanics inpresenting their concerted demands for increasedcompensation, shorter hours, and other improvements intheir working conditions.Ferstlwas one of the mechanics who attended thatmeeting, and when Croan temporarily left, Ferstl, in thepresence of Sales Manager Belin," attempted to dissuadeone mechanic (who was vacillating) from removing hisname from the list of employees who had accepted Croan'sultimatum to terminate their employment if they weredissatisfied.On February 25, 2 days later, about 10 a.m., Ferstl wasassigned a repair job on a Volkswagen bus on the top ofwhich there was fastenedan aluminumboat.Inconnection with this repair job, Ferstl was required todrive the busintothe service department by way of anelectrically operated rear door which opens up and downin response to finger pressure on push buttons. Ferstlquite apparently failed to open the door fully before hedrove the bus into the shop because, as he did so, the boatstruck the bottom of the door, shattered several panes ofglass, and caused some other damage to the door, but noneto the boat or the Volkswagen bus. Ferstl immediatelynotified Shop Foreman Carl Newman about the accident,and the latter helped Ferstl sweep up the broken glass0 Imco ContainerCoofHarnsonburg v. N LR B , 346 F.2d 178,181(C.A 4).0Resp. br., p. 510There is no allegation in the complaintthatAncelot'stermination violatedthe Act.During the hearing, testimony wasreceived without objection by either side regardingAncelot'sdismissaland theRespondent'salleged reason therefor Justbeforethe hearing closed, theGeneral Counselmoved to amendthe complaint to include an allegation that Ancelot's dischargealso violatedthe Act.However, he later withdrew the motionwhen the Respondent claimed surprise and I indicated that Iwould grant Respondent a continuance as a condition precedentto amending the complaint11The record clearly discloses that Belin had authority to hireand fire salesmen for Respondent,and that in Croan's absence,he acted as general manager. It therefore is clear and is found thatBelmwas a supervisor within the meaning of Section 2(11) of theAct. MEL CROANMOTORS605from the floor of the shop. While helping Ferstl, Newmansaid nothing to Ferstl about possible discharge or otherdiscipline for causing the accident. After cleaning up theglass,Ferstl spent the next 2 hours in completing therepairs for which the bus had been left with Respondent.He then went to lunch.Upon his return from lunch, Ferstl, accompanied byAncelot, went to the dispatcher's office to receive theirnext repairassignments.While waiting there, ShopForeman Newman told them to go to Service ManagerSharp's office. According to Ferstl's uncontroverted andcredited testimony, when they arrived at Sharp's office,Newman told Ferstl and Ancelot that "he was going tohave to let us go, [that] he didn't like to fire us, but he justhad to go along with the orders that were given him...."Ferstl asked Newman why he was being fired, andNewman replied that "it was because of this meeting wehad had earlier, and [that Ferstl's accident] that morning... sort of put the icing on the cake, and that Mel Croanjust said let the three of us go." 12 Shortly thereafter, whilewaiting for his final paycheck, Ferstl had a conversationwith Croan. According to Ferstl's credited testimony,which was not denied by Croan, he asked Croan, "if heblamed me for breaking the door." Croan replied, "Yeah,he thought it was just carelessness." Ferstl then askedCroan if he was being fired "just for breaking the door, orwhat?" Croan replied that "it was over this meeting thathe fired the three, Larry Ancelot, Jesse [Frields] andmyself, because we got too hot.... and when anybody getstoo hot for him [Croan] to handle, he has to let them go."Groan also told Ferstl, according to the latter'suncontroverted and credited testimony, that "we are threeofhisbestmechanics, and if we ever wanted arecommendation, he would give it to us, but we just got toohot for him to handle."While Ferstl and Ancelot were being told by Newmanthat they were being fired, Frields was having lunch withhis wife in the Respondent's conference room. Right afterlunch, Frields also was notified by Shop Foreman Newmanthat he "was being fired." Frields asked, "Why?" andaccording to his uncontroverted and credited testimony,Newman replied, "Well, between the [February 23]meetingwe had and the door that had been knocked downby Bob [Ferstl], that was the last straw and he would haveto let three or four of us [mechanics] go."13 Frields thenwent to the dispatcher's office where he encounteredGroan, to whom he apologized, saying, "I was sorry themeeting took place, but I didn't start it. . . I was justappointed spokesman." 14 The next day, Frields askedGroan "if he would give me [Frields] a recommendation."According to Frields' uncontroverted and creditedtestimony, Groan replied that "he would be glad to [doso]," that Frields' "work was satisfactory," and that theonlydifferencebetween them was their "personaldisagreement, I [Frields] wanted things one way and he[Groan] wanted them the other, and if I ever straightenmyself out I would be a good boy."About 1-1/2 months after the discharge of Frields andthe other two mechanics, E. Dean Rider, another of theRespondent's mechanics, had a conversation with Groanabout Frields' discharge. According to Rider's creditedtestimony, he told Groan that the latter "had definitely gotrid of one man that had nothing to do with-the flare-up-other than being named as the spokesman ... [and]asked to speak for us [the mechanics]." Groan repliedthat he realized that now, but that "too much time hadpassed," and "it was too late to do much about [it] at thattime."' SAt the opening of the hearing, the Respondent assertedthat Ferstl "was discharged for negligence," and morespecifically because, on two occasions within a period ofabout 2 weeks, he had "caused substantial damage to theproperty of a customer and the property of Mel GroanMotors.... and he was discharged for that reason and noother." At the sametime,Respondent also asserted thatFrields was discharged "because of his attitude and hislack of cooperation."In support of these contentions, Groan testified that"immediately after" his February 23 meeting with themechanics, and as a consequence thereof, he became"concerned" about low employee morale. Accordingly,Groan testified that for the next 2 days, he talked to all ofthe mechanics in the shop (individually and sometimes bytwos), and asked them, "What are your complaints?"Groan further testified that in connection with this moraletour, he spoke to Frields about 8 or 9 a.m. on the day ofFrields' discharge. However, when Groan was asked tostate "what the conversation was" he could not recall it.Nevertheless, he testified to the conclusion that "Frieldsrepeated the complaints and gripes and his dissatisfactionwith everythingin general." This, according to Groan, wasnot something new, but merely a repetition of likecomplaints voiced to him by Frields on many prioroccasions, namely, that:Jesse felt like he wasn't making enough money, thathe was working too long hours, that opportunity hadbeen deprived him, that he had to wait too long at theparts counter, [and] that I didn't employ a porter toclean up after him. The whole organization didn't suitJesse Frields.Groan further testified that immediately after he spoke toFrields, he also asked Ancelot to state his complaints, andthat "Ancelot's attitude was basically the same [asFrields']." Accordingly, Groan testified, he came to the12Newman,although a witness for Respondent,did not denythat he told Ferstl and Ancelot that their termination wasmotivated,at least in part,by the mechanics' meeting ofFebruary 23 with Croan.13Newman,a witness for Respondent,did not deny that hemade this statement when he notified Fnelds that he was beingfired.14Frields could not recall Croan's reply and Croan did nottestifyregarding this encounter.ISCroan admitted that he had such a conversation with Riderand that Rider"could have" made the comments quoted aboveregarding the reasons for Frields'discharge, but he denied that hemade the response attributed to him by Rider Croan also testifiedthat he made noreply toRider's statement about the reason forFrields' discharge because it was a subject he didn't care todiscuss with Rider However, a few moments later, when Croanwas asked whether he said nothing in response to Rider, headmitted, "I am sure I must have said something," and, whenCroan was asked, "What did you say then2" he replied, "I don'thave any idea " In the light of the evasions and the self-contradictions inherent in Croan's testimony regarding thisconversation,and for the reasons stated in fn7, supra,I do notcredit Croan's denial of Rider's testimony that Croan in effectagreed with him that Frields was fired because of his activity inconnection with the meeting of February 23. Moreover, in view ofCroan's inability to recall his response to Rider's comment aboutthe reason for Frields'dismissal,Rider's positive and unqualifiedtestimony concerning the natureof Croan's reply is regarded asmore reliable and is credited. 606DECISIONSOF NATIONAL LABOR RELATIONS BOARDconclusion that Frields and Ancelot were "two people Icouldn't possibly satisfy and that this was the reason fortheir discharge.16 Nevertheless, Croan did not dischargeFrields and Ancelot at the time he allegedly reached thisconclusion.About 10 a.m. on the day that Croan allegedlyinterrogatedFrieldsandAncelotregardingtheircomplaints, Ferstl had the accident previously describedwhich caused damage to the Respondent's rearentrancedoor to the service department. According to Ferstl's frankadmissions,thiswas the second accident and the thirdincident in which he had been involved during hisemployment by Respondent. The first had occurred inSeptember 1965, shortly after Ferstlbegan towork forRespondent. On that occasion Ferstl had neglected toclosea car door whileraisingit on the lift, andas a result,the door of the car had been damaged and was laterreplaced by Respondent at a cost of about $100. Thesecond incident, which occurred 1 month later in October1965, involved an alleged failure by Ferstl to replace oil inthe transmissionof a car in which Ferstl had installed themotor,and as aresult of which thetransmissionbearingswere scored and damaged and subsequently replaced.Ferstl, based on his prior experience in other Volkswagenrepair shops, had assumed that whenthe transmission was"pulled," the backing plate had been left on and the oil inthe transmissionhad not leaked out. Shop ForemanNewman admitted that Ferstl so told him when theabsence ofoilwasdiscovered. In any event, Ferstlperformed the resulting repair labor without cost toRespondent, and the latter furnished the necessarybearingsvalued at from $30 to $40.Shortly after the accident occurred on February 25,Shop Foreman Newman called Croan, reported theincident, and asked whether Ferstl should be required topay for the damage to the door. Croan testified that hereplied that he would pay for it, and that he also said,"This is the second or third accident. Just please let himgo." According to Croan, immediately after hanging up thetelephone, he walked over to Newman's office andinstructed him also to discharge Frields and Ancelot.Croan specifically denied that Frields was terminatedbecause he was the spokesman for the mechanics at theFebruary 23 meeting."D. Concluding Findingsin Respect to theDischarge ofFrields and FerstlOn the foregoing record, and for the reasons hereinafterstated, it is fairly obvious that Frields was summarily firedby Respondent because of his leading role in connectionwith the mechanics' meeting with Croan on February 23,and not because of his gripes and complaints about hiswages, hours, and working conditions.Notwithstanding that before the February 23 meeting,Frields allegedly had been a chronic griper throughout histenure of employment by Respondent, he had never beenwarned that his dissatisfaction with his working conditionsmight lead to disciplinary action or discharge. Thegrievances and complaints which, according to Croan'sdiscredited testimony, Frields expressed on the date of hisdischarge, admittedly were no different than those whichhe had voiced on behalf of all the mechanics at theFebruary 23meeting.Concededly,Respondent badlyneeded Volkswagen mechanics, such mechanics werescarce in the area, and Frields was a competentVolkswagenmechanic.Under the circumstances, itstretches credulity beyond belief that the Respondentwould likely have dispensed with the services of such anemployee for a subjective reason like "his attitude," orgripes and complaints. Furthermore, contrary to theassertionof Respondent when the hearing opened, therewas no evidence of "lack of cooperation" by Frields. All ofthe foregoing impels the conclusion which is made that thereasonasserted for Frields' peremptorydismissalwithoutwarning is pretextual,and was advanced for the purpose ofconcealing the truemotivationfor histermination.The real reason for Frields' discharge is quite evidentfrom the record. He had called President Croan to ameetingwith his employees during working hours. Croanwas admittedly "provoked" and "put out" bythe meeting,and by the work stoppageduringthe meeting. Frields wasthe spokesman for the employeesin demandingmore pay,fewerhours,and other improvementsinworkingconditions. Croan was opposed tomost, if not all, of thesedemands, and in effect, threatened the employees withdischarge if they did not immediately return to work.Notwithstanding Frieldsprotestationsthat he was merelythe spokesman, and had not "started it,"itisquiteapparent that Respondent regarded Frields as primarilyresponsible for this "flare-up." Indeed, when Frieldsasked why he was being fired, he was told by ShopForeman Newman, "Well, between the [February 23]meetingwe had and the door that had been knocked downby Bob [Ferstl] that was the last straw and he would haveto let three or four of us [mechanics] go." Clearly andundisputably, Frields had nothing to do with Ferstl'saccident on February 25. It is, therefore, quite obvious andfound that Frields was discharged because he had engagedin protected, concertedactivities,and that the Respondentthereby engaged in further unfair labor practices withinthe meaningof Section 8(a)(1) of the Act. 18Ferstl was discharged by Respondentat the same timeand on thesameday as Frields and Ancelot. TheisContrary to Croan'stestimony,Frields, Ferstl, and Rider alldenied that Croan had made any inquiryof them regarding theircomplaints afterthe February23 meetingSincethese witnessesimpressed me as frank and reliable,their denials are credited Inview ofthis credibility determination,and sinceas previouslynoted, Croan's testimony is regarded as generally unreliable, histestimony,that in connectionwith his tour to restore employeemorale, he questioned all the employees about their complaints(includingFrields, Ferstl, andRider),is not credited.11Croan alsodenied that he "everfoundout" that Frields andAncelot were the employees who had notified ServiceManagerSharp on February 23that the mechanics wanted to meet withhim, andwho hadinsisted that he andnot Sharpattend However,shortly aftermakingthis demal, Croan diluted it by testifying, "IfI didfind out itmade no impression." Since Sharp,the admittedheadof the servicedepartment, had knowledge of the identity ofthe employees who had asked him to callCroanto their meeting,theRespondent quite obviously is chargeable with suchknowledge.In any event,it is inconceivable that Croan did notascertain from Sharp the identity of the employees who hadinsisted on his attendance at the meeting,and therefore, contraryto Croan's denial, it is found that he had such knowledge.Dyer v.MacDougall, et at.,201 F 2d 265, 269 (C.A 2)11 I am also persuaded by the record thatAncelot's discharge,which Respondent asserted was for the same reason as Frields',wasmotivatedby Ancelot'srole in calling Croan to theFebruary 23meeting, and in insisting thatCroan, and not Sharp,attendHowever,since there is no allegation in the complaint thatAncelot's discharge violatedthe Act(see fn 10,supra),no findingof violationwillbemade,and no remedial order will berecommended MEL CROANMOTORS607Respondentcontends that Ferstl's dischargewasmotivated by his carelessness on that day which causeddamage to the rear door of its service department, and byhis two prior acts of negligence, all of which have beendescribedabove.Obviously, theRespondent couldlawfully fire Ferstl if the accidents were the only reason forhis termination.On the other hand, if a substantialmotivating reason wasalso Ferstl's concertedactivities inconnection with the February 23 meeting with Croan, histermination,even though it was also motivated by hisaccidents, would be unlawful under the Act.16 For thereasonshereinafter explicated, I am persuaded thatFerstl's concerted activitywas a substantial,motivatingreason forhistermination,and that, therefore hisdischarge was unlawful.(a)Accidents admittedly are notan unusualoccurrenceat the Respondent's facility. According to PresidentCroan, the number of accidentsvary, sometimes longperiods oftime passwith noaccidents,and then "all of asudden we [Respondent] will get a rash of them."(b)Prior to Ferstl's termination,no mechanic had everbeen discharged by the Respondent for causing anaccident .20 Two mechanics who had a head-on collisionwhile roadtestingVolkswagens were not discharged * 21Ferstlwas not discharged, either when he had his firstaccidentwhich caused damage to the door of aVolkswagen, or when he failed to put oil in thetransmissionof a car in which he had installed theengine.22(c)Respondent needed experienced mechanics "whenCroan ordered Ferstl's discharge (and that of Frields andAncelot).CompetentVolkswagenmechanics in theHouston area were scarce and hard to recruit. Under thecircumstances,it isunlikely that Croan would have firedFerstl merely because of the door accident'23 especiallysince Shop Foreman Newman had suggested only thatFerstl be required to pay for thedamageto the door.(d)Croan exaggerated the extent of the damage to therear door which was caused by Ferstl's lastaccident. Inthis regard, Croan testified that Respondent's Exhibit 1"is the repair bill to repair the door that was damaged byMr. Ferstl.The amount of that bill was $142.41."24However,on cross-examinationof Croan, it developed thatthis sum was charged to Respondent not only to repair thedoor damaged by Ferstl, but also to convert another largedoor "from standard to hi-lift," that the charges for thework on the two doors were lumped together, and thatCroan could notstatewhat part of the bill was attributableto the door damaged by Ferstl.25(e)Croan was advised about the door accident a fewminutes afteritoccurred but Ferstl was not fired at thattime.Instead hewas terminatedabout 2-1/2 hourslater, atthe sametime that Respondent fired Frields and Ancelot.The coincidence of these three discharges at the sametimestrongly suggests that they were all motivated by thesame reasons.As found above Frields was dischargedbecauseofhisprotected,concertedactivitiesinconnection with the February 23 meeting with Croan.26 Atthatsame meeting,Ferstl, in the presence of Respondent'sSalesManager Belin,had attempted to dissuade amechanic from removing his name from the list ofemployeeswho had accepted Croan'sultimatum toterminatetheir employment if they were dissatisfied.Thus, like the case of Frields and Ancelot, the Respondenthad knowledge of Ferstl's "attitude" in respect to theconcerted action of its mechanics which had "provoked"Croan.(f)Finally, the uncontroverted and credited testimonyof Ferstl discloses that when he was fired, he was toldseparately by both Shop Foreman Newman and PresidentCroan that the reasons for his termination weretwofold -the meeting of February 23 and the accident thatmorningwhich "sort of put the icing on the cake."For all the foregoingreasons,I am persuaded and findthat Ferstl's role in the protected, concerted activitiesofRespondent'smechanics on February 23, was asubstantial motivating reason, if not the only one, for hisdischarge on February 25, and that by terminating Ferstl'semploymentinter alia,for that reason, the Respondentinterfered with,restrained,and coerced employees in theexercise of rights guaranteed by the Act, andengaged inunfair laborpracticeswithin themeaning ofSection 8(a)(1)of the Act.2719N LR.B v Whitin Machine Works,204 F 2d 883, 885(C A.1),Magnolia Petroleum Company vN LR B.,200 F.2d 148,149 (C.A5),N L R.B. v WTVJ,Inc., 268 F.2d 346, 347-348(C A5),N LR B v J H.Rutter Rex Manufacturing Company,inc.,229F.2d 816,819 (C.A 5)20Respondent fired a porter for causing two similar accidents,but, unlike Volkswagen mechanics,there is no evidence of anyshortage of porters in the Houston area21Croan explained that because of the rain then falling andpoor visibility,therewere extenuating circumstances whichmotivated his decision not to terminate these two mechanicsHowever the great height of the Volkswagen bus which Ferstl wasdriving, and the boat fastened on top of it,could also be regardedas an extenuating circumstance for the failure of the bus to clearthe door22According to Croan, it was the Respondent's policy todischarge employees when they had a second accident Whenasked, why then Ferstl had not been discharged when he causeddamage to the transmission,Croan explained that it was becauseFerstl then was a relatively new employee,Respondent "neededmechanics badly," and the incident was 3 weeks old when helearned about it In view of Crown's "explanation," it is fairlyevident and found that Respondent has no fixed policy ofdischarging mechanics after two accidents23 Contrary to the assertion of Respondent's counsel at theopening of the hearing that Ferstl had been involved in twoaccidents in the 2 weeks before his termination, Ferstl's last"accident,"the failure to put oil in the transmission,had occurredinOctober 1965, 4 months earlier Moreover,it is quite evidentfrom the record that when Ferstl was discharged, Croan had norecollectionwhatsoever of the transmission Incident In thisregard, the record shows that when Croan was questioned byBoard agents during the investigation of the charges in this caseas to his reasons for firing Ferstl, he did not mention thetransmission incident at all.24Croan had no knowledge when Ferstl was discharged whatthe repairs would cost Since the cost of such repairs was not afactor in Croan's decision to fire Ferstl the amount of the billobviously was immaterial to the issue as to what motivatedCroan's decision25Croan attempted to minimize the cost of the repairs to thedoor which was not involved in the accident by testifying "Theother door, sir, is in another building and its a hinge,we boughttwo hinges."However, contrary to Croan's testimony, the bill inrespect to the other door shows that the repairman "converted 18'2" x 8' 1" Model 75 wood door from standard to hi-lift "Obviously,this repair involved more than merely buying twohinges.26 Ancelot apparently was also discharged for the same reasonSeefn 18,supra21 See cases cited in fn20, supra. 608DECISIONSOF NATIONALLABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, I shall recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having further found that the Respondent discriminatedagainstJesse E.FrieldsandRobert A.Ferstlbyterminating their employment on February 25, 1966,because they engaged in concerted activities protected bytheAct, I shall recommend that the Respondent beordered to offer them immediate and full reinstatement totheir former or substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges,and to make them whole for any loss of earnings they mayhave suffered by reason of the discrimination by thepayment to each of them of a sum of money equal to theamount he normally would have earned as wages from thedate of his discharge to the date of his reinstatement, lesshisnet earnings during said period, with backpaycomputed on a quarterly basis in the manner establishedby the Board .211Ishall also recommend that the Respondent makeavailable to the Board or its agents, upon request, allpayroll and other records necessary to facilitate thedeterminationoftheamountsdueunder thisrecommended remedy.In view of the nature and extent of the unfair laborpracticescommitted,andbecausediscriminatorydischarges to to the very heart of the Act,29 thecommission of other unfair labor practices reasonably maybe anticipated. I shall therefore recommend that theRespondent be ordered to cease and desist from "in anyothermanner" infringing upon rights guaranteed toemployees by Section 7 of the Act, in addition to thoserights found to have been violated herein.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Mel Croan Motors, Inc., is an employer engaged incommerce and in operations affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.2.By discriminating against Jesse E. Frields andRobert A. Ferstl by terminating their employment becausethey engaged in concerted activity protected by the Act,and by thereafter failing and refusing to reinstate them,the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.2" F W Woolworth Company,90 NLRB 289. Backpay shallinclude thepayment ofinterest atthe rate of 6 percentper annumto be computedin the mannerset forth in IsisPlumbing &HeattngCo ,138 NLRB 7162"N L R B v Entwistle Mfg Co,120 F 2d 532 (C A 4)30 In the eventthat this Recommended Order is adopted by the3.By interrogating employees regarding their protectedconcerted activities, and by threatening employees withdischarge or other reprisals unless they abandon suchactivities, the Respondent has engaged in and is engagingin further unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.The unfair labor practices enumerated above areunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,I recommend that the Respondent Mel Croan Motors, Inc.,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployee in regard to hire or tenure of employment or anyterm or condition of employment for engaging in anyactivity protected by Section 7 of the Act.(b)Coercively interrogating employees regarding theiractivities protected by Section 7 of the Act.(c)Threatening employees with discharge or otherreprisals if they continue to engage in activities protectedby the Act.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rightsguaranteed by Section 7 of the Act, including the right toengage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom engaging in such activities.2.Take the following affirmative action to effectuatethe policies of the Act:(a)OfferJesse E.FrieldsandRobert A.Ferstlimmediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice totheir seniority or other rights and privileges previouslyenjoyed, and make them whole for any loss of pay theymay have suffered as a result of the discrimination againstthem in the manner provided in "The Remedy" section ofthis Decision.(b)Preserve and, upon request, make available to theBoard or its agents all payroll and other records as setforth in "The Remedy" section of this Decision.(c)Notify Jesse E. Frields and Robert A. Ferstl ifpresently serving in the Armed Forces of the United Statesof their right to full reinstatement upon application inaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.(d)Post at its premises in Houston, Texas, copies of theattached notice marked "Appendix."30 Copies of saidnotice, to be furnished by the Regional Director forRegion 23, after being duly signed by Respondent, shall beposted by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 23, inBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order " CEMENT MASONS' LOCAL 524609writing, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.31Ialso recommend that the complaint be dismissedinsofar as it alleges that the Respondent violated the Actby conduct other than that found to be violative in thisDecision.s' In the event thatthis Recommended Order is adopted by theBoard, this provisionshall be modified to read "Notify saidRegionalDirector,in writing,within 10 days fromthe date of thisOrder, whatsteps Respondenthas taken to comply herewith "APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT discharge or otherwise discriminateagainst any employee in regard to hire or tenure ofemployment or any term or condition of employmentfor engaging in any activity protected by Section 7 ofthe National Labor Relations Act.WE WILL NOT coercively interrogate our employeesregarding their activities protected by Section 7 of theAct, or threaten them with discharge or otherreprisals for continuing to engage in such activities.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir rights guaranteed in Section 7 of the Act,including their right to engage in concerted activitiesfor the purpose of collective bargaining or othermutual aid or protection, or to refrain from engagingin such activities.WE WILL offer to Jesse E. Frields and Robert A.Ferstl immediate and full reinstatement to theirformer or substantially equivalent positions, withoutprejudice to their seniority or other rights andprivileges, andmake them whole for any loss ofearnings they may have suffered as a result of thediscrimination against them.WE WILL notify Jesse E. Frields and Robert A.Ferstl if presently serving in the Armed Forces of theUnited States of their right to full reinstatement uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces.MEL CROAN MOTORS, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board'sRegionalOffice, 6617 FederalOffice Building, 515 Rusk Avenue, Houston, Texas 77002,Telephone 228-0611.CementMasons'LocalUnion No. 524,Affiliated with the Operative Plasterers' andCement Masons' International Associationof the United States and Canada,AFL-CIO'andTobascoPrestressedConcreteCompany,DivisionofBethelSupplyCompany2andUnited Brotherhood ofCarpenters and Joiners of America, OhioValleyCarpentersDistrictCouncil,AFL-CIOandThe Penker ConstructionCompany. Case 9-CD-91.March 28,1967DECISION AND DETERMINATION OFDISPUTEBY MEMBERS BROWN,JENKINS,AND ZAGORIAThisis a proceeding under Section 10(k) of theNational Labor RelationsAct, asamended,followinga chargefiledbyTobasco Prestressed ConcreteCompany,Division of Bethel Supply Company,herein called Tobasco or the Charging Party,alleging that Cement Masons' Local Union No. 524,OperativePlasterers'andCementMasons'International Association of the United States andCanada,AFL-CIO,herein called the Respondent ortheMasons,had violated Section 8(b)(4)(D) of theAct.Pursuant to notice,a hearing was held beforeHearing Officer Michael J. Shershin,on October 26,27, and 28,1966.3All parties, including the UnitedBrotherhood of Carpenters and Joiners of America,Ohio Valley Carpenters District Council,AFL-CIO,hereincalledCarpenters,andthePenkerConstructionCompany,hereincalledPenker,appeared and had full opportunity to be heard, toexamine witnesses,and to adduce evidence bearingupon the issues. The rulings of the Hearing Officer,made at the hearing, are free from prejudicial errorand are hereby affirmed. Briefs filed,respectively,in behalf of the Respondent and Tobasco,have beenduly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case,the Boardmakes the following findings:I.THE BUSINESS OF THE EMPLOYERSThe recordestablishesthatTobasco, an Ohiocorporation with itsprincipaloffices at Tobasco,Ohio, is engaged in businessthereas a contractorThe Respondent's name appears as amended at the hearing2The Charging Party's name appears as amended at thehearing.IAlldates hereinafter appearing will be in 1966 unlessotherwise indicated163 NLRB No. 75